Rugg, C.J.
This is an action of tort to recover damages for personal injuries received by the plaintiff from a fall alleged to have resulted from a defective step as she was leaving a building owned by the defendant and occupied as tenant at -will by one Brem as a cobbler’s shop.
Without narrating the evidence in detail it is enough to say that it could not have been ruled as matter of law that the step was not defective or that the plaintiff’s injury did not arise from that defective condition as a proximate cause, or that the plaintiff was not in the exercise of due care. These were questions of fact for determination by the jury. Frost v. McCarthy, 200 Mass. 445. Bennett v. Jordan Marsh Co. 216 Mass. 550. Nye v. Louis K. Liggett Co. 224 Mass. 401.
No request was made for any ruling as to the assumption of risk by the plaintiff. That subject so far as pertinent was adequately covered by what was said in the charge concerning due care. O’Toole v. Pruyn, 201 Mass. 126, 129. Berdos v. Tremont & Suffolk Mills, 209 Mass. 489, 494.
The tenant testified in substance that when he hired the shop the defendant said he would keep it all in repair whenever necessary without any notice and that during his tenancy the defendant had so made repairs of his own motion. It is not necessary to state the evidence. Its weight and credibility are not for us but were for the jury and for the judge on motion to set aside the verdict. Although the defendant well may have expected a decision in his favor, there was no error of law in refusing to direct the jury to find for him. Miles v. Janvrin, 200 Mass. 514. Conahan v. Fisher, 233 Mass. 234. Fiorntino v. Mason, 233 Mass. 451.
*451The jury were rightly instructed that the plaintiff could not recover unless the tenant would be entitled to recover under the same circumstances. Angevine v. Hewitson, 235 Mass. 126, and cases there cited. It could not have been ruled as matter of law that the tenant would be precluded from recovery if he had been injured as was the plaintiff, for reasons already stated.

Verdict for the plaintiff to stand.